Devine, Associate Justice.
Appellee was indicted in the District Court of Parker county, at the October term, 1872, under the act of May, 1864, (Pas. Dig., art, 2400,) and charged with having taken, with force and arms, and without lawful authority, out of the possession of T. C. Moore, a horse, saddle, and bridle, the property of said Moore.
Defendant excepted to the indictment. The court below sustained the exception and quashed the indictment, from which judgment the State has appealed.
We are sufficiently informed, from the history of the time when this law was passed, of the objects in view by those who enacted it. The glaring and numerous abuses growing out of the impressment of property for public use during the late war called this act into existence.
These abuses ceased with the return of peace; and we cannot hold it to have been the intention of the Legislature that a mere act of trespass should, under an entirely different condition of affairs, public and private, be- punished as a felony.
The vague and general terms of the law leaVes it liable to some of the exceptions raised on behalf of the accused. *406It also embraces more than one object, and is repugnant to the provisions of the Constitution on this subject. (Art. VII, sec. 24.)
There was no error in sustaining the exceptions.
The judgment is affirmed.
Affirmed.